EXHIBIT 10.48

CONSULTING AGREEEMENT


        AGREEMENT, effective as of the 1st day of October 2001, by and between
Donald J. Nalty ("Consultant") and Hibernia National Bank ("Hibernia").

        WHEREAS, Consultant provided services for many years to Hibernia as an
employee and, following his retirement as an active employee, continued to
provide services to Hibernia as a consultant; and

        WHEREAS, Hibernia desires to have the continued benefit of Consultant's
valuable knowledge and experience;

        NOW, THEREFORE, in consideration of the premises and of the mutual
promises herein contained, the parties hereto agree as follows:

        1. Consulting Services. Hibernia hereby retains Consultant to provide,
and Consultant hereby agrees to provide to Hibernia, consulting services (the
“Services”) with respect to such matters as may be determined by Hibernia’s
President and Chief Executive Officer and agreed to by Consultant, including but
not limited to corporate business development, corporate contributions and
community affairs. Consultant shall perform the Services as an independent
contractor and the method, details and means of performing the Services shall be
determined by Consultant in his sole discretion.

        2. Exclusivity and Competition. (a) During the term of this Agreement,
Consultant shall perform consulting services exclusively for Hibernia and shall
not serve as a director, officer, employee, agent or consultant of, for or with
any other financial institution or any subsidiaries or affiliates thereof
without the prior written consent of Hibernia. Consultant shall use his best
efforts to utilize Hibernia exclusively to meet his banking needs and the
banking needs of those entities which he controls.

        (b) Upon termination of this Agreement by the expiration of its term or
pursuant to Section 7 hereof, Consultant shall not for a period of two years
from the date of such termination, without the prior express written consent of
Hibernia, (i) become a director, officer, employee, agent or consultant of, for
or with any other financial institution or any subsidiaries or affiliates
thereof located or doing business in the Parishes of Jefferson, Orleans,
Plaquemines, St. Bernard, St. Charles, St. John the Baptist or St. Tammany (the
“New Orleans Area Banking Market”) or (ii) carry on or engage in the banking or
financial services business in the New Orleans Area Banking Market.

        (c) Upon termination of this Agreement by the expiration of its term or
pursuant to Section 7 hereof, Consultant shall not for a period of two years
from the date of such termination solicit any of Hibernia’s depositors or
customers within the New Orleans Area Banking Market to become depositors or
customers of any other financial institution or any subsidiaries or affiliates
thereof located or doing business in the New Orleans Area Banking Market.

        (d) If any portion of this Section 2 shall for any reason be determined
to be invalid, illegal or unenforceable, the remaining provisions of this
Section 2 shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by applicable law.

        (e) The provisions of this Section 2 shall survive any termination of
this Agreement.

        3. Compensation. Hibernia shall pay Consultant a monthly consulting fee
(the “Fee”) of $5,417, payment of which shall be made in arrears in two equal
installments on the fifteenth and last day of each month, respectively, or, if
the date on which any such payment is due is not a business day, on such day
immediately preceding that date which is a business day.

        4. Independent Contractor. Consultant and Hibernia each acknowledge and
agree that Consultant is an independent contractor of Hibernia and that nothing
herein shall create or should be construed as establishing an employment
arrangement between Consultant and Hibernia. Without limiting the generality of
the foregoing, Hibernia and Consultant each acknowledge and agree that
Consultant is not an employee of Hibernia for state or federal tax purposes and
that Consultant is not entitled to any benefits accorded to the Company’s
employees, including, without limitation, worker’s compensation, disability
insurance, vacation pay or sick pay. Consultant acknowledges that he does not
have the authority to, and shall not, bind Hibernia to any third person or
otherwise act in any way as the representative of Hibernia unless otherwise
expressly agreed to by Hibernia in writing. Hibernia acknowledges that it does
not have the authority to, and shall not, bind Consultant to any third person
unless otherwise agreed to by Consultant in writing. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit Consultant from continuing
to serve as a director of Hibernia with all of the duties and responsibilities
pertaining thereto.

        5. Worker's Compensation. Consultant covenants and agrees to carry and
maintain an individual worker's compensation policy covering Consultant as a
sole proprietor, in form and amount reasonably satisfactory to Hibernia,
throughout the term of this Agreement.

        6. Term. This Agreement shall commence on October 1, 2001 (the
"Effective Date"), and shall terminate on September 30, 2002 (the "Termination
Date"), unless terminated sooner in accordance with the provisions of Section 7
hereof.

        7. Termination. This Agreement shall be terminated automatically upon
the death of Consultant. In addition, this Agreement may be terminated at any
time prior to the Termination Date:

        (a) immediately by Hibernia if (i) Consultant knowingly and
intentionally commits, or is arrested for or otherwise officially charged with,
a felony or a crime involving dishonesty, moral turpitude or any other criminal
activity, unethical conduct or other act of misconduct that in the good faith
opinion of the Board of Directors of Hibernia (the “Board”) would seriously
impair Consultant’s ability to perform his duties hereunder or would impair the
financial condition or business reputation of Hibernia, (ii) in the good faith
opinion of the Board, Consultant has violated any applicable securities or
banking statute, rule or regulation or any provision of this Agreement or (iii)
Consultant is furnished written notice that Consultant has failed to perform the
Services and, in the good faith opinion of the Board, Consultant does not cure
such failure within 30 days after receipt of such notice.

        (b) by Hibernia without cause upon the payment by Hibernia to Consultant
of the full amount of any unpaid Fee to which Consultant would have been
entitled through the Termination Date in a lump sum.

        (c) by Consultant with or without cause following 30 days written notice
to Hibernia.

Except as provided in Section 7(b), in the event of termination of this
Agreement under this Section 7, Hibernia shall have no further obligation to
Consultant hereunder.

        8. Confidentiality. Consultant acknowledges and agrees that any and all
information concerning Hibernia’s business and customers, except that which is
generally known by the public through no breach by Consultant of his obligation
of confidentiality, is confidential and proprietary information. Consultant
shall not disclose or permit the disclosure of such information without the
express written authorization of Hibernia. The provisions of this Section 8
shall survive any termination of this Agreement.

        9. Directorship. At the Effective Date and for as long thereafter as
Consultant continues to serve as a director of Hibernia, Consultant shall be
deemed to be an "outside" director of Hibernia with all of the rights, duties
and responsibilities associated with that office.

        10. Office and Clerical Support; Expenses. During the term of this
Agreement, Hibernia shall continue to provide to Consultant, at Hibernia’s
expense, office space, furnishings and equipment and clerical support comparable
to that made available to Consultant immediately prior to the Effective Date.
Hibernia shall reimburse Consultant for such reasonable and necessary expenses
as are incurred by Consultant in carrying out the business development aspect of
his Services hereunder, consistent with Hibernia’s standard policies and annual
budget and contingent upon presentment by Consultant of an itemized accounting
of such expenditures.

        11. Hibernia’s Status as a Statutory Employer. The parties acknowledge
that the services provided by Consultant hereunder (whether he is deemed to be a
direct, borrowed, special or statutory employee) are an integral part of and are
essential to the business and operations of Hibernia, and that Hibernia shall be
deemed the statutory employer of Consultant for purposes of La. R.S. 23:1031 and
23:1061, but not for any other purpose. Notwithstanding any characterization of
Hibernia as the special, principal or statutory employer of Consultant under
applicable law, Consultant shall remain responsible for the payment of any
worker’s compensation benefits with respect to the Services to be performed
hereunder and shall remain responsible for the maintenance of workers’
compensation insurance as provided for in Section 5.

        12. Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and shall supersede any and all employment, consulting or
similar agreements by and between Consultant and Hibernia, all of which prior
agreements are hereby terminated and of no further force and effect.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit
Consultant from receiving any retirement benefits to which he is entitled as a
result of his retirement in 1998 from service as an active employee of Hibernia
under plans and policies of Hibernia in which he participated as an active
employee or under that certain letter agreement dated March 23, 1998 providing
for medical benefits for Consultant and his spouse for their lifetimes
(contingent on Hibernia continuing to offer medical coverage and Consultant and
his spouse remaining current on their monthly premiums) under a Hibernia medical
plan until age 65 and thereafter under a Medicare Supplement Plan.

        13. Headings. All headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

        14. Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Louisiana applicable to
contracts made and to be performed wholly within such State.

        15. Amendments. This Agreement may be amended in whole or in part at any
time or from time to time in a writing executed by both parties hereto.

        16. Assignment. The rights and obligations of Hibernia pursuant to this
Agreement shall be binding on and inure to the benefit of Hibernia's successors
and assigns. Neither this Agreement nor Consultant's obligations hereunder may
be assigned or transferred by Consultant.

        17. Severability. Each provision of this Agreement is intended to be
severable. In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect the validity or enforceability of any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained therein.
Notwithstanding the foregoing, however, no provision shall be severed if it is
clearly apparent under the circumstances that the parties would not have entered
into this Agreement without such provision.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the dates indicated below, but effective as of the date first above written.




                                                      
Donald J. Nalty
Date:                                           


HIBERNIA NATIONAL BANK



  By:                                                                       
        J. Herbert Boydstun
        President and Chief Executive Officer
Date:                                          